? Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Pesce, J.), rendered March 14, 1991, convicting him of criminal possession of a controlled substance in the third degree, criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree, and criminal facilitation in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the amended judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial by the trial court’s refusal to give an agency charge to *634the jury is without merit. Viewing the evidence in a light most favorable to the defendant (see, People v Kirk, 143 AD2d 683), we find that no reasonable view thereof would support the inference that the defendant was acting as an agent of the police officer who posed as a buyer in the subject transactions (see, People v Argibay, 45 NY2d 45, rearg denied 45 NY2d 839, cert denied sub nom. Hahn-DiGuiseppe v New York, 439 US 930; People v Carter, 151 AD2d 688). Lawrence, J. P., Eiber, Balletta and Ritter, JJ., concur.